
	

114 SRES 239 IS: Commemorating the 75th anniversary of the Virginia Institute of Marine Science of the College of William & Mary.
U.S. Senate
2015-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 239
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2015
			Mr. Kaine (for himself and Mr. Warner) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commemorating the 75th anniversary of the Virginia Institute of Marine Science of the College of William & Mary.
	
	
 Whereas the Virginia General Assembly, with Professor Donald W. Davis of the College of William & Mary, envisioned a center for marine research and education in the Commonwealth of Virginia; Whereas the Virginia Institute of Marine Science (referred to in this preamble as VIMS), originally known as the Virginia Fisheries Laboratory, began operation in 1940;
 Whereas the early work of VIMS assured the future of the fishery industry in Virginia by improving the general knowledge of the resources of fisheries so that they might be properly conserved and managed, and by meeting the need for training in practical marine biology;
 Whereas VIMS is now the home of the School of Marine Sciences of the College of William & Mary, a university research and teaching center with a strong element of public service, and is the leading marine center that focuses on estuarine and coastal environments in the nation; and
 Whereas VIMS continues to serve the Commonwealth of Virginia and the United States by advancing the frontiers of marine science and sharing the knowledge gained through research with the users and stewards of the environment and future scientists: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the College of William & Mary and the Virginia Institute of Marine Science on the 75th anniversary of the Virginia Institute of Marine Science; and
 (2)expresses appreciation for the 75 years of service to the environment by the faculty, staff, and students of the Virginia Institute of Marine Science and the School of Marine Sciences of the College of William & Mary.
			
